                Case 1:18-cv-00461-SAG Document 52-12 Filed 01/31/20 Page 1 of 1

Ashton Zylstra

From:                             Cary Hansel
Sent:                             Monday, January 13, 2020 9:52 AM
To:                               John Fredrickson -DGS-
Cc:                               Robert McFarland -DGS-; Ashton Zylstra
Subject:                          RE: Hulbert v. Sgt. Pope, et al.


Thank you for the much belated production of this heavily redacted document which does not appear in any prior
privilege log.

Without the whole document, including the key to confirm what "SL" means, this document is effectively meaningless.

Also, as explained in the prior deposition, there should be two schedules: one for what was planned and one for what
actually occurred. As you have only produced one heavily redacted schedule, I cannot confirm whether this is the
tentative prospective version or the final retrospective schedule.

Further, even if the proffered interpretation were substantiated by appropriate evidence, the officer will have a
significant amount of knowledge relevant to the issues in this case.

As a result, we will go forward with all of the depositions today and tomorrow.

Thanks,

Cary


-------- Original message --------
From: John Fredrickson -DGS- <john.fredrickson@maryland.gov>
Date: 1/13/20 8:52 AM (GMT-05:00)
To: Cary Hansel <Cary@hansellaw.com>
Cc: Robert McFarland -DGS- <robert.mcfarland@maryland.gov>
Subject: Hulbert v. Sgt. Pope, et al.

Cary: Attached please find a copy of the security schedule for
Executive Protection for 2/5/18. Sgt. Shuscko's assignment for the
day is "SL"; sick leave. Therefore, he could not have been with the
Lt. GOv. on the day of the relevant events. I ask again that you
forego Sgt. Shuscko's deposition so that we will not be wasting our
time.

Best,

John C. Fredrickson
Assistant Attorney General
Maryland Department of General Services
300 W. Preston Street, Room 608
Baltimore, Maryland 21201
Telephone Number: (410) 767-1825
                                                                                                Exhibit K
                                                            1
